DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on February 01, 2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 01, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,938,706. Although the claims at issue are not identical, they are not patentably distinct from each other because claims .


US Application No. 17,164,600
US Patent No. 10,938,706
1. A method comprising: identifying, via a network controller, an application associated with a network to yield an identified application; spinning up, by the network controller, a traffic generator in a virtual container on a network device; and monitoring performance of at least one of the identified application in the network and the traffic generator on the network device.

2. The method of claim 1, wherein the traffic generator in the virtual container on the network device comprises a full-function traffic generator and replay engine.



4. The method of claim 1, wherein spinning up the traffic generator in the virtual container further comprises: interfacing the traffic generator in the virtual container to an underlying physical or virtual network device by utilizing dedicated on-network-device resources for one or more of a physical or a virtual central processing unit (CPU), a physical or a virtual memory and a physical or a virtual storage, wherein the traffic generator is configured to simulate traffic generated by the identified application and associated with the network device.

5. The method of claim 1, wherein the identified application associated with the network is one of a future application to 

6. The method of claim 1, wherein the monitoring of the performance comprises monitoring the performance of the identified application prior to deployment to test one or more parameters associated with traffic forwarding or traffic handling.

7. The method of claim 1, wherein the traffic generator is spun-up and deployed based on an application template from a plurality of application templates, wherein the application template has characteristics associated with the identified application.

8. The method of claim 1, wherein when the identified application does not have a corresponding signature in a database of application signatures, the method further 

9. The method of claim 8, wherein when the identified application does not have a corresponding signature in a database of application signatures, the method further comprises: testing traffic flow associated with the identified application by running the traffic generator.

10. A network controller, the network controller comprising: at least one processor; and at least one memory storing instructions which, when executed by the processor, causes the at least one processor to: identify an application associated with a network to yield an identified application; spin up a traffic generator in a virtual container on a 

11. The network controller of claim 10, wherein the traffic generator in the virtual container on the network device comprises a full-function traffic generator and replay engine.

12. The network controller of claim 10, wherein the network device comprises one of a network switch and an edge device. 

13. The network controller of claim 10, further comprising instructions which when executed cause the at least one processor to interface the traffic generator in the virtual container to an underlying physical or virtual network device by utilizing dedicated on-network-device 

14. The network controller of claim 10, wherein the identified application associated with the network is one of a future application to be deployed, or an existing application on the network.

15. The network controller of claim 10, further comprising instructions which when executed cause the at least one processor to monitor the performance of the identified application prior to deployment to test one or more parameters associated with traffic forwarding or traffic handling.

16. The network controller of claim 10, wherein the traffic generator is spun-up and deployed based on an application template from a plurality of application templates, wherein the chosen application template has characteristics associated with the identified application.

17. The network controller of claim 10, further comprising instructions which when executed cause the at least one processor to: when the identified application does not have a corresponding signature in a database of application signatures, define a new application signature associated with the identified application; deploy the traffic generator with the new application signature; and test traffic flow associated with the identified application by running the traffic generator.



19. The at least one non-transitory computer-readable medium of claim 18, further comprising instructions which when executed by the at least one processor, causes the at least one processor to monitor the performance of the identified application prior to deployment to test one or more of a quality of service associated with the identified application and performance 

20. The at least one non-transitory computer-readable medium of claim 18, further comprising instructions which when executed by the at least one processor, causes the at least one processor to: interface the new traffic generator in the virtual container to an underlying physical or virtual network device by utilizing dedicated on-network-device resources for one or more of a physical or a virtual central processing unit (CPU), a physical or a virtual memory and a physical or a virtual storage.


    2. The method of claim 1, wherein the new traffic generator in the virtual container on the network device comprises a full-function traffic generator and replay engine. 
    3. The method of claim 1, wherein the network device comprises one of a network switch and an edge device. 
    4. The method of claim 1, wherein the new traffic generator comprises a stateful and stateless traffic generator. 

    6. The method of claim 3, wherein the network device comprises an access-layer switch. 
    7. The method of claim 1, wherein the new traffic generator is spun-up and deployed based on a chosen application template from a plurality of predetermined known application templates, wherein the chosen application template has characteristics associated with the identified application. 
    8. The method of claim 1, wherein when the identified application does not have a corresponding signature in a database of application signatures, the method further comprises: defining a new application signature associated with the identified application; deploying the new 
    9. A network controller, the network controller comprising: a processor; and a computer-readable storage device storing instructions which, when executed by the processor, causes the processor to perform operations comprising: identifying an application associated with a network to yield an identified application; spinning up a new traffic generator in a virtual container on a network device, wherein spinning up the new traffic generator in the virtual container further comprises interfacing the new traffic generator in the virtual container to an underlying network device ASIC infrastructure by utilizing a KR port and dedicated on-network-device resources for one or more of a CPU, a memory and a storage and wherein the new traffic generator is configured to 
    10. The network controller of claim 9, wherein the new traffic generator in the virtual container on the network device comprises a full-function traffic generator and replay engine. 
    11. The network controller of claim 9, wherein the network device comprises one of a network switch and an edge device. 

    13. The network controller of claim 9, wherein the identified application associated with the network is one of (1) a future application to be deployed and (2) an existing application on the network. 
    14. The network controller of claim 11, wherein the network device comprises an access-layer switch. 
    15. The network controller of claim 9, wherein the new traffic generator is spun-up and deployed based on a chosen application template from a plurality of predetermined known application templates, wherein the chosen application template has characteristics associated with the identified application. 
    16. The network controller of claim 9, wherein the computer-readable storage device stores additional instructions 
    17. A method comprising: identifying, via a network controller, an application associated with a network to yield an identified application; spinning up, by the network controller, a new traffic generator in a virtual container on a network device; interfacing the new traffic generator in the virtual container to an underlying network device ASIC infrastructure by utilizing a KR port and dedicated on-network-device resources for one or more of a CPU, a . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polychronis US Publication No. 2018/0054377 in view of Chi et al. US Patent No. 7,751,421.

Regarding claim 1, Polychronis discloses “a method comprising: identifying, via a network controller, an application associated with a network to yield an identified application; and monitoring performance of at least one of the identified application in the network and the traffic generator on the network device” by providing Various methods and systems for facilitating network traffic monitoring in association with an application running on a client device are provided. In particular, Polychronis facilitates monitoring network traffic being transmitted to and/or from a client device, such as a mobile device, so that network performance can be analyzed. In various implementations, packet headers of data packets are read to obtain or extract desired network metrics that indicate network performance. Packet headers are generally read to the extent necessary to identify various network data (See Polychronis Abstract; Figure 2, Paragraphs 0025-0028). It is by providing a network for executing traffic generation and monitoring as well as a TGM-enabled switching module for performing traffic generation and monitoring (TGM) operations (See Chi et al. Figures 1 and 7; Col. 2, line 38-Col. 3, line 16; Col 9, line 5-Col. 10, line 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine the systems of Polychronis and Chi et al. because they are both directed to network traffic monitoring and are both from the same field of endeavor. Such combination would have enhanced the versatility of Polychronis by efficiently monitor network traffic; while providing wireless network performance monitoring. 

Regarding claim 2, Chi et al. disclose “wherein the traffic generator in the virtual container on the network device comprises a full-function traffic generator and replay engine” (Figure 1, Component 150 describing a Traffic Generator; Figure 2, Component 250 describing a TGM-enabled switching module 700 that includes a traffic generator 250 and TGDB 242 for simulating traffic).

Regarding claim 3, Chi et al. disclose “wherein the network device comprises one of a network switch (Figure 1, Component 100 describing a multi-layer switch adapted to perform traffic generation (TG) and monitoring operations) and an edge device” (Figure 1, Component 101).
Col. 3, lines 17-42; Col. 9, lines 5-32).

Regarding claim 5, Polychronis discloses “wherein the identified application associated with the network is one of a future application to be deployed, or an existing application on the network” (Figure 1, Component 110; Figure 2, Component 210; Paragraph 0025 describing developer can utilize the developer computing device 102 to develop application 110. An application refers to a computer program that enables content to be provided to a user. An application may be a mobile application or any other application that is executable via a client device. An application can provide or be related to any type of content, such as, for example, email, calendar, contacts, stock market, sports, weather information, social networking, games, etc.).

Regarding claim 6, Polychronis discloses “wherein the monitoring of the performance comprises monitoring the performance of the identified application prior to deployment Paragraphs 0017, 0042, 0067).

Regarding claim 7, Chi et al. disclose “wherein the traffic generator is spun-up and deployed based on an application template from a plurality of application templates, wherein the application template has characteristics associated with the identified application” (Figure 1, Component 110; Figure 2, Component 210; Paragraph 0025 describing developer can utilize the developer computing device 102 to develop application 110. An application refers to a computer program that enables content to be provided to a user. An application may be a mobile application or any other application that is executable via a client device. An application can provide or be related to any type of content, such as, for example, email, calendar, contacts, stock market, sports, weather information, social networking, games, etc.).

Regarding claim 8, Chi et al. disclose “wherein when the identified application does not have a corresponding signature in a database of application signatures, the method further comprises: defining a new application signature associated with the identified application; and deploying the traffic generator with the new application signature” (Col. 4, lines 17-34).

 Regarding claim 9, Chi et al. disclose “wherein when the identified application does not have a corresponding signature in a database of application signatures, the method Figure 1, Component 110; Figure 2, Component 210; 
Paragraph 0025 describing developer can utilize the developer computing device 102 to develop application 110. An application refers to a computer program that enables content to be provided to a user. An application may be a mobile application or any other application that is executable via a client device. An application can provide or be related to any type of content, such as, for example, email, calendar, contacts, stock market, sports, weather information, social networking, games, etc.).

Regarding claim 10, Polychronis discloses “a network controller, the network controller comprising: at least one processor; and at least one memory storing instructions (Figures 1-2, 9 and corresponding text) which, when executed by the processor, causes the at least one processor to identifying an application associated with a network to yield an identified application; and monitor performance of at least one of the identified application in the network and the traffic generator on the network device” by providing Various methods and systems for facilitating network traffic monitoring in association with an application running on a client device are provided. In particular, Polychronis facilitates monitoring network traffic being transmitted to and/or from a client device, such as a mobile device, so that network performance can be analyzed. In various implementations, packet headers of data packets are read to obtain or extract desired network metrics that indicate network performance. Packet headers are generally read to the extent necessary to identify various network data (See Polychronis Abstract; Figure 2, Paragraphs 0025-0028). It is noted however, Polychronis did not specifically detail the aspects of “spin up a traffic generator in a container on a network device” as recited in the instant claim 10. On the other hand, Chi et al. achieves the aforementioned claimed features by providing a network for executing traffic generation and monitoring as well as a TGM-enabled switching module for performing traffic generation and monitoring (TGM) operations (See Chi et al. Figures 1 and 7; Col. 2, line 38-Col. 3, line 16; Col 9, line 5-Col. 10, line 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine the systems of Polychronis and Chi et al. because they are both directed to network traffic monitoring and are both from the same field of endeavor. Such combination would have enhanced the versatility of Polychronis by efficiently monitor network traffic; while providing wireless network performance monitoring. 

Regarding claim 11, Chi et al. disclose “wherein the traffic generator in the virtual container on the network device comprises a full-function traffic generator and replay engine” (Figure 1, Component 150 describing a Traffic Generator; Figure 2, Component 250 describing a TGM-enabled switching module 700 that includes a traffic generator 250 and TGDB 242 for simulating traffic).

Regarding claim 12, Chi et al. disclose “wherein the network device comprises one of a network switch (Figure 1, Component 100 describing a multi-layer switch adapted to perform traffic generation (TG) and monitoring operations) and an edge device” (Figure 1, Component 101).

Regarding claim 13, Chi et al. disclose “instructions which when executed cause the at least one processor to interface the traffic generator in the virtual container to an underlying physical or virtual network device by utilizing dedicated on-network-device resources for one or more of a physical or a virtual central processing unit (CPU), a physical or a virtual memory and a physical or a virtual storage, wherein the traffic generator is configured to simulate traffic generated by the identified application and associated with the network device” (Col. 3, lines 17-42; Col. 9, lines 5-32).

Regarding claim 14, Polychronis discloses “wherein the identified application associated with the network is one of a future application to be deployed, or an existing application on the network” (Figure 1, Component 110; Figure 2, Component 210; Paragraph 0025 describing developer can utilize the developer computing device 102 to develop application 110. An application refers to a computer program that enables content to be provided to a user. An application may be a mobile application or any other application that is executable via a client device. An application can provide or be related to any type of content, such as, for example, email, calendar, contacts, stock market, sports, weather information, social networking, games, etc.).

Paragraphs 0017, 0042, 0067).

Regarding claim 16, Chi et al. disclose “wherein the traffic generator is spun-up and deployed based on an application template from a plurality of application templates, wherein the chosen application template has characteristics associated with the identified application” (Figure 1, Component 110; Figure 2, Component 210; Paragraph 0025 describing developer can utilize the developer computing device 102 to develop application 110. An application refers to a computer program that enables content to be provided to a user. An application may be a mobile application or any other application that is executable via a client device. An application can provide or be related to any type of content, such as, for example, email, calendar, contacts, stock market, sports, weather information, social networking, games, etc.).

Regarding claim 16, Polychronis discloses “wherein the monitoring of the performance comprises monitoring the performance of the identified application prior to deployment to test one or more of a quality of service associated with the identified application and performance routing associated with the identified application” (Paragraphs 0017, 0042, 0067).

Figure 1, Component 110; Figure 2, Component 210; 
Paragraph 0025 describing developer can utilize the developer computing device 102 to develop application 110. An application refers to a computer program that enables content to be provided to a user. An application may be a mobile application or any other application that is executable via a client device. An application can provide or be related to any type of content, such as, for example, email, calendar, contacts, stock market, sports, weather information, social networking, games, etc.).

Regarding claim 18, Polychronis discloses “at least one non-transitory computer-readable medium storing instructions, which when executed by at least one processor, causes the at least one processor to: identify an application associated with a network to yield an identified application; and monitor performance of at least one of the identified application in the network and the traffic generator on the network device” by providing Various methods and systems for facilitating network traffic monitoring in association with an application running on a client device are provided. In particular, Polychronis facilitates monitoring network traffic being transmitted to and/or from a client device, such as a mobile device, so that network performance can be analyzed. In various implementations, packet headers of data packets are read to obtain or extract desired network metrics that indicate network performance. Packet headers are generally read to the extent necessary to identify various network data (See Polychronis Abstract; Figure 2, Paragraphs 0025-0028). It is noted however, Polychronis did not specifically detail the aspects of “spin up a traffic generator in a virtual container on a network device” as recited in the instant claim 18. On the other hand, Chi et al. achieves the aforementioned claimed features by providing a network for executing traffic generation and monitoring as well as a TGM-enabled switching module for performing traffic generation and monitoring (TGM) operations (See Chi et al. Figures 1 and 7; Col. 2, line 38-Col. 3, line 16; Col 9, line 5-Col. 10, line 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine the systems of Polychronis and Chi et al. because they are both directed to network traffic monitoring and are both from the same field of endeavor. Such combination would have enhanced the versatility of Polychronis by efficiently monitor network traffic; while providing wireless network performance monitoring. 

Regarding claim 19, Chi et al. disclose “instructions which when executed by the at least one processor, causes the at least one processor to monitor the performance of the identified application prior to deployment to test one or more of a quality of service associated with the identified application and performance routing associated with the identified application” (Figure 1, Component 110; Figure 2, Component 210; Paragraph 0025 describing developer can utilize the developer computing device 102 to develop application 110. An application refers to a computer program that enables content to be provided to a user. An application may be a mobile application or any other application that is executable via a client device. An application can provide or be related to any type of content, such as, for example, email, calendar, contacts, stock market, sports, weather information, social networking, games, etc.)

Regarding claim 20, Chi et al. disclose “instructions which when executed by the at least one processor, causes the at least one processor to: interface the new traffic generator in the virtual container to an underlying physical or virtual network device by utilizing dedicated on-network-device resources for one or more of a physical or a virtual central processing unit (CPU), a physical or a virtual memory and a physical or a virtual storage” (Col. 4, lines 17-34; Col. 3, lines 17-42; Col. 9, lines 5-32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
October 22, 2021